We concur in the affirmance of the judgment appealed from, but desire that it be understood we are not in accord with the rule referred to in the opinion announced in Feil v. City ofCoeur d'Alene, 23 Idaho 32, 129 P. 643, 43 L.R.A., *Page 220 
N. S., 1095; Miller v. City of Buhl, 48 Idaho 668, 284 P. 843, 72 A.L.R. 682; Williams v. City of Emmett, 51 Idaho 500,6 P.2d 475 and Straughan v. City of Coeur d' Alene, 53 Idaho 494,24 P.2d 321. We dissented from the decision ofStraughan v. City of Coeur d'Alene, on rehearing, 53 Idaho 503,24 P.2d 324, and our views with respect to these cases have undergone no change.